Citation Nr: 0715379	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  97-29 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady. 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had over 20 years of active duty from April 1971 
to May 1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1999, the veteran testified at a personal hearing at 
the RO.  In July 2000, the Board remanded the case for 
additional development.  In October 2002, the Board issued a 
Development Memorandum.  Because the regulation authorizing 
the Board to develop cases on its own was later invalidated, 
another remand was issued in November 2003.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (which invalidated 38 C.F.R. 
§ 19.9(a)(2)). 

In March 2006, the Board issued a decision which denied 
entitlement to an increased evaluation for the left lateral 
epicondylitis (the issue of entitlement to an increased 
evaluation for a low back disorder was remanded for 
additional development).  The matter was then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).

On October 24, 2006, a Joint Motion for Remand was filed by 
the appellant's attorney and the VA General Counsel, 
requesting that the case be remanded to the Board for 
additional consideration of the veteran's complaints of pain 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Subsequently, 
on November 2, 2006, an Order of the Court returned the case 
to the Board.  

FINDING OF FACT

The veteran's left lateral epicondylitis is manifested by 
some direct tenderness to palpation of the lateral 
epicondyle, flexion to 145 degrees, and extension to 0 
degrees (i.e., full extension).




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left lateral epicondylitis have not been met.  38 C.F.R. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, Part 4 including §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5206, 5207, 5208 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  He was told what 
evidence was needed to substantiate his claim, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claim.

The Board finds that the content of the May 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
November 2005 SSOC was later issued, which provided he with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the appellant.

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria applicable to this case provide as 
follows:

520
6
Forearm, limitation of flexion of:
Majo
r
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
520
7
Forearm, limitation of extension of:
Majo
r
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
520
8
Forearm, flexion limited to 100° and 
extension to 45 degrees
20
20

38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The relevant evidence of record includes a VA examination of 
the veteran performed in April 1996.  The left wrist 
displayed 70 degrees of flexion; 20 degrees of radial 
deviation; 40 degrees of ulnar deviation; and 70 degrees of 
dorsiflexion and palmar flexion.  The muscles of the left 
upper extremity showed good strength.  The diagnosis was 
multiple joint pain of myofascial origin.

The veteran was re-examined by VA in March 1997.  He stated 
that he had left forearm and elbow pain with rotation 
movements of the hand and wrist.  He described pain from the 
mid-forearm muscles.  He had 140 degrees of flexion and 0 
degrees of extension (i.e., fully extended).  The diagnosis 
was chronic multiple myofascial joint pain.

A May 1998 EMG study revealed that the veteran had carpal 
tunnel syndrome of the left upper extremity; however, there 
was no electrodiagnostic evidence of left ulnar 
mononeuropathy or of cervical radiculopathy.  He was treated 
repeatedly at the VA Pain Clinic.  In June 1998, his left arm 
displayed 4/5 muscle strength.  He had tenderness over the 
medial and lateral epicondyle.  An August 1998 Work Tolerance 
Screening noted his complaints that all movements of the left 
arm were painful.  He had full but painful supination of the 
left forearm; pronation was also full.  Very limited ability 
of the left upper extremity was found.  Another EMG study 
done in July 2000 was consistent with carpal tunnel syndrome.  
Again, there was no electrodiagnostic evidence of ulnar 
neuropathy or cervical radiculopathy.

The veteran again underwent VA examination in October 2000.  
He described constant left elbow pain.  He had undergone a 
recent left carpal tunnel release procedure.  The left wrist 
had 40 degrees of dorsiflexion; 55 degrees of palmar flexion; 
15 degrees of ulnar deviation; and 20 degrees of radial 
deviation.  His elbow showed 95 degrees of active flexion and 
130 degrees of passive flexion.  There was no effusion 
present.  He displayed no tenderness of the medial or lateral 
epicondyles.  There was decreased sensation of the C6 
dermatome of the left hand, but not the forearm, as well as 
some decreased sensation of the T1 area of the hand.  The 
examiner questioned the degree of the veteran's exertion on 
muscle testing, noting that he did increase his exertion with 
verbal cues.  An X-ray of the left elbow was negative.  The 
examiner commented that the veteran exhibited no evidence of 
lateral epicondylitis of the left elbow.  The abnormal 
findings on examination were reported as questionable; the 
examiner noted the differences between active and passive 
ranges of motion, as well as the increase in muscle strength 
exertion on verbal cues.  It was further stated that the 
objective findings did not support the veteran's complaints 
of debilitating pain.

Another EMG study was conducted in June 2001.  This was again 
consistent with carpal tunnel syndrome.  There was no 
superimposed process such as cervical radiculopathy.  

The veteran has been awarded Social Security Administration 
disability benefits.  These were based upon disability 
resulting from disc herniation of the cervical and thoracic 
spine, and chronic obstructive pulmonary disease.

He was afforded another VA examination in September 2005.  
The examiner noted that the claims folder had been reviewed.  
The veteran was noted to be right-handed.  The veteran 
reported pain in the left arm.  He had been treated in the 
past with steroidal injections and Darvocet.  He stated that 
his pain was a 6 to 7 on a scale of 1-10 (with 10 being the 
worst).  His pain was daily and would last for hours.  He 
stated that his pain was aggravated by pulling, twisting, and 
lifting.  The objective examination noted some direct 
tenderness to palpation of the left lateral epicondyle.  He 
had pain with supination and pronation, with mild discomfort 
noted on full pronation.  He was able to perform activities 
of daily living, as well as light household chores, so he was 
not really limited by this condition.  Flexion was to 145 
degrees and extension was to 0 degrees, with no complaints of 
pain.  Supination was to 80 degrees and pronation was to 70 
degrees, with some pain at 75 degrees.  The major impact on 
functioning was some discomfort.  The diagnosis was subacute 
left lateral epicondylitis.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected left lateral epicondylitis 
is not warranted.  The evidence does not show that flexion is 
limited to 70 or 90 degrees, or that extension is limited to 
75 or 90 degrees, as would be required to justify a 20 
percent evaluation under either DC 5206 or 5207 (see above).  
Nor is there any indication that forearm flexion is limited 
to 100 degrees with extension limited to 45 degrees, as would 
be required to establish entitlement to a 20 percent 
evaluation pursuant to DC 5208.  Rather, the evidence 
indicates that flexion of the arm has ranged between 95 
degrees (immediately following carpal tunnel release 
surgery), with active motion of 130 degrees and 145 degrees; 
extension was full at 0 degrees.

Clearly, the criteria for an evaluation in excess of 10 
percent have not been met.  Nor is there any indication that 
the veteran suffers from less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; or incoordination.  
There was no indication that he had any swelling, deformity, 
or atrophy consistent with disuse.  

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left lateral epicondylitis are contemplated 
in the 10 percent rating currently assigned.  There is no 
indication that pain, due to disability of the left lateral 
epicondyle, has caused functional loss greater than that 
contemplated by the 10 percent assigned.  This conclusion is 
supported by the findings of the October 2000 VA examination, 
which noted that any abnormal findings on examination had 
been questionable, finding no objective evidence of 
epicondylitis of the left elbow, and also noting that the 
objective findings had not supported the veteran's subjective 
complaints of debilitating pain.  Moreover, the September 
2005 VA examination had not noted any excessive verbalization 
and no grimacing by the veteran on objective observation.  As 
a consequence, any additional functional impairment is not 
tantamount to, nor does it more nearly reflect, the degree of 
limitation needed to warrant the next higher disability 
evaluation.  Therefore, the Board finds that the 10 percent 
evaluation adequately compensates the veteran for his current 
degree of disability, to include his complaints of some 
discomfort on use.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left lateral 
epicondylitis.



ORDER

Entitlement to an evaluation in excess of 10 percent for left 
lateral epicondylitis is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


